          Case 1:19-cv-01054-RP Document 109 Filed 05/06/21 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

CAROLYN SMITH, et al.,                               §
                                                     §
                Plaintiffs,                          §
                                                     §
v.                                                   §                    1:19-CV-1054-RP
                                                     §
THE CITY OF BASTROP, et al.,                         §
                                                     §
                Defendants.                          §

                                                ORDER

        On May 5, 2021 the Court held a final pretrial conference in the above-entitled matter. The

Court confirmed that this case is set for bench trial beginning May 17, 2021.

        Having considered the parties’ submissions, the record, and the applicable law, the Court

OVERRULES Defendants’ Objections to Plaintiffs’ Exhibit List as to Exhibits No. 27–33, 35–39,

44–54, 60, 62–65, 74, and 75 without prejudice to Defendants’ right to object to exhibits at trial.

(Dkt. 106). The Court notes that, as this will be a bench trial, admission of exhibits does not indicate

that the Court will rely on these exhibits in ultimately reaching a decision in this case.

        SIGNED on May 6, 2021.




                                                 _____________________________________
                                                 ROBERT PITMAN
                                                 UNITED STATES DISTRICT JUDGE
